Citation Nr: 0026605	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-12 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1992 to June 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Rating actions also denied service connection for acne, 
neurodermatitis, asthma, headaches, low back disability, 
disability exhibited by twitching of the left lower eyelid, 
disability exhibited by grinding of teeth, vertigo, tinnitus, 
chronic fatigue, left varicocele, and gastritis.  The veteran 
has not filed a notice of disagreement regarding the latter 
two issues and he has not perfected an appeal for the former 
issues by filing a substantive appeal.  For these reasons, 
the Board will limit its consideration to the issue cited on 
the title page of this decision.   


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for major depression is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for major 
depression is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are negative for any 
diagnosis of or complaint of an acquired psychiatric 
disability.  The appellant was seen in December 1992 at a 
Mental Health Clinic in Naples, Italy for stress management 
while in service.  He was diagnosed with occupational 
problems.  In January 1994, he participated in several stress 
management sessions and was diagnosed as being stable with no 
symptoms reported and no inappropriate behavior.  There was 
no mention of acquired psychiatric disability.  In the 
medical history report the appellant completed in April 1994, 
he indicated no history of depression.

In January 1997, the appellant filed a claim for service 
connection for depression.  A VA mental disorders examination 
in November 1997 showed a diagnosis of major depressive 
disorder, moderate, single episode, without psychotic 
features.  The examiner noted that the appellant related this 
depression back to his service, but there appeared to be no 
symptoms until the past few months.  The examiner provided no 
other etiology for the appellant's major depression.  There 
are no medical records showing any treatment for major 
depression.

The Board finds sufficient evidence that the appellant 
currently suffers from major depression.  The VA examination 
in November 1997 shows a clear diagnosis of major depressive 
disorder.  Therefore, the Board finds that the first element 
of a well grounded claim has been met for service connection 
for major depression.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any complaint of, diagnosis of, or 
treatment for major depression.  The appellant was seen by 
the Mental Health Clinic for stress management and he was 
diagnosed with occupational problems in December 1992 and he 
attended stress management classes in January 1994.  At that 
time there were no symptoms reported and no inappropriate 
behavior.  A report of medical history completed by the 
appellant in April 1994 indicated no history of depression.  
The appellant did tell a VA examiner in 1997 that he had 
suffered from depression starting in service, but it is not 
shown that he possesses the medical expertise to make a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since there is no medical evidence that the appellant 
suffered major depression in service, the Board finds that 
the second element of a well grounded claim has not been met. 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The VA examination report in November 1997 specifically 
indicates that the appellant's symptoms appear to have begun 
in the last few months.  There is no medical evidence of any 
relationship between a current disability and the appellant's 
service.  The appellant has asserted that he had major 
depression in service that led to his current disability, but 
it is not shown that he possesses the medical expertise to 
make a diagnosis or offer an opinion as to the etiology or 
diagnosis of a medical condition.  Espiritu, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).  Moreover, there is no showing of 
continuity of symptomatology by competent medical authority 
from service discharge to the present.  The appellant left 
active service in June 1994 and was not diagnosed with any 
major depressive disorder until November 1997.  There is no 
evidence showing treatment for depression since 1997.  The 
provisions of 38 C.F.R. § 3.303 do not afford the appellant 
relief in well grounding his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he had 
major depression in service, and there is no competent 
medical evidence relating any current disability to service.  
As such, his claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 
F.3d at 1486; Caluza, 7 Vet. App.  at 506. Therefore, the 
Board cannot decide the claim on the merits.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for major depression.  The RO collected 
the appellant's service medical records and provided him a VA 
examination for mental disorders.  The RO collected all post-
service treatment records that were shown to exist.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that there is 
other relevant evidence that exists.  The Board notes that 
the appellant has indicated that service records showing 
visits to the Mental Health Clinic in Naples, Italy are 
missing from his medical records.  The appellant's service 
medical records however, do contain treatment notes from 
visits to that facility and appear to be complete.  His 
service medical records have been considered in this 
adjudication.

Accordingly, the Board must deny the appellant's claim of 
service connection for major depression as not well grounded.




ORDER

Entitlement to service connection for a psychiatric 
disability is denied, as the claim is not well grounded.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

